DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
Energy recovery circuitry for an electric motor with a single phase winding, the single phase winding consisting of first and second coil sections with a central connection, each of the first and second coil sections having a coil end, the energy recovery circuitry comprising: a ground; a diode; a storage capacitor; and a switching element for connecting the first and second coil ends of the first and second coil sections to ground, and during operation of the circuitry, a part of the energy stored in the first and second coil sections is, when powering down the switching element, diverted via the diode into the storage capacitor that is charged and buffers the recovered energy.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose alone or in combination, specifically the first and second coil ends of the first and second coil sections being switched to ground using only one switch is a novel and non-obvious improvement over the state of the art in motor controls.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846             

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846